DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 2 May 2022, on an application filed 17 July 2020, which claims priority to a foreign application filed 30 October 2014.
Claim 16 has been amended.
Claims 17-19 have been added by amendment.
Claims 16-19 are currently pending and have been examined.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19 are rejected under 35 U.S.C. 103(a) as being obvious over Osawa et al. (U.S. PG-Pub 2009/0083072 A1), hereinafter Osawa, in view of Papier et al. (U.S. PG-Pub 2002/0021828 A1), hereinafter Papier, further in view of Marshall et al. (U.S. PG-Pub 2006/0147099 A1).

As per claim 16, Osawa discloses a method (Osawa, Figs. 1, 2A and 9) comprising:
causing a display to display thumbnail images of a plurality of similar medical images each having a predetermined similarity to a target medical image to be interpreted in a first display area included in the display and a disease name in a second display area included in the display, the thumbnail images including an ith thumbnail image, the disease names including an ith disease name, the ith thumbnail image corresponding to the ith disease name, wherein each of the thumbnail images in the first display area and ... the disease name in the second display area is selectable (Osawa discloses retrieving and displaying thumbnail images of a predetermined similarity to a target image, see Fig. 2A #250, 220 and Fig. 7. Osawa discloses presentation of the thumbnail images in a first display area #951-954, and corresponding disease names in a second image area #740 of Fig. 7. Both the thumbnail images and the corresponding disease name #742 are selectable, see paragraphs 82-83.); and
causing the display, immediately after the computer detects a first selection of the ith thumbnail image included in the first display area, to display a content on a page … in a third area included in the display with the thumbnail images remaining displayed in the first display area and the disease names remaining displayed in the second display area (Selecting a thumbnail from first display #951-954 area displays the full image in a third area #750, as well as the disease name #742 in second area #740.); 
wherein the content on the page includes an ith similar medial image and the ith thumbnail image is generated on the basis of the ith similar medical image (Linked image data is related to the selected link. Linked disease information data includes general knowledge of the disease and imaging findings of the disease, see paragraph 66. Osawa discloses CT information also, see paragraph 37.).

Osawa fails to explicitly include:
	display of a plurality of selectable disease names, 
display of various content from a page of the electronic medical book, and
wherein the second display area is an area where the disease names are displayed before and after the detection of the first selection of the ith thumbnail image.

Papier that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
display of a plurality of selectable disease names (Papier discloses a selectable list of disease names, see Figs. 6-8 and 10-14 #294, and paragraph 108.), and
wherein the second display area is an area where the disease names are displayed before and after the detection of the first selection of the ith thumbnail image (The list of potential disease names continues to be displayed in area #294, although reordered to reflect selected material, after various selections of different data in the system of Papier, see Figs. 6-8 and 10-14 #294, and paragraph 115.),
in order to provide a system wherein a “practitioner ... is aided by image/graphic and textual tools that allow them to consider a range of possible diagnoses and to review details of each” (Papier, paragraph 36.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the similar diagnosis comparing system of Osawa to include display of a plurality of selectable disease names and wherein the second display area is an area where the disease names are displayed before and after the detection of the first selection of the ith thumbnail image, as taught by Papier, in order to provide a similar diagnosis comparing system wherein a “practitioner ... is aided by image/graphic and textual tools that allow them to consider a range of possible diagnoses and to review details of each” (Papier, paragraph 36.).

Neither Osawa nor Papier explicitly disclose display of various content from a page of the electronic medical book.

However, Marshall teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide display of various content from a page of the electronic medical book (Marshall, paragraphs 34, 35 and Figs. 2 and 6.) in order to provide an electronic version of medical textbooks to users, so as to increase the speed and reliability of access to information. 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the similar diagnosis comparing system of Osawa/Papier to include display of various content from a page of the electronic medical book, as taught by Marshall, in order to provide a similar diagnosis comparing system that included information from electronic version of medical textbooks, so as to increase the speed and reliability of access to information. 

Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 17-19, Osawa/Papier/Marshall disclose claim 16, discussed above. Osawa also discloses: 
17.	wherein the third area is an area dedicated to displaying the content after the detection of the first selection of the ith thumbnail image and nothing is displayed in the third area before the detection of the first selection of the ith thumbnail image (Osawa discloses selecting a thumbnail from first display #951-954 area displays the full image in a third area #750, as well as the disease name #742 in second area #740, see paragraph 82: “When the radiogram interpreter 190 designates a case image by clicking one of the similar case image windows 951 to 954 with the use of a mouse or the like, the radiogram interpreter terminal 150 displays the designated case image in the similar case image window 750 in an enlarged state.” As the system of Osawa has nothing dedicated to be displayed in the third area before the detection of the first selection of the ith thumbnail image, it would be old and well known in the art of electronic computing interfaces to display nothing in the third area until the user made the selection indicating the material to be displayed in this area.);
18.	wherein information displayed in the third area differs depending on whether the computer detects the first selection of the ith thumbnail image or a first selection of the ith disease name included in the second display area (Osawa discloses selectable thumbnail images. Papier discloses selectable disease names and thumbnail images, see paragraphs 108, 115 and 116. Another embodiment of Papier discloses various selectable data regarding a disease and associated thumbnail that returns different information, see Fig. 8 #344, 348 and 350 and corresponding text at paragraph 116.); and
19.	wherein the display includes a distribution list display area that displays lesion distributions in the plurality of similar medical images (Papier discloses display of lesion distributions, see Figs. 11 and 12.).


Response to Arguments

Applicant’s arguments filed 26 July 2022	 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 103, Applicant argues on page 9 that Osawa does not display two selectable areas.

The Office respectfully disagrees. As indicated above, the thumbnails #951-954 of Osawa and the disease name #742 of Osawa are both selectable. Papier also discloses selectable thumbnails and disease names as shown above.


To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.

The remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Papier, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Osawa, Papier and Marshall, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (2 May 2022), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
6 October 2022